NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
AVENTIS PHARMACEUTICALS INC.,
Plaintiff-Appellant, '
AND
AMR TECHNOLOGY, INC.
(NOW KNOWN AS ALBANY MOLECULAR _
_ RESEARCH, INC.),
Plain,tiff-Appellan,t, V
V- ..
DR. REDDY’S LABORATORIES, LTD. AND
DR. REDDY’S LABORATORIES, INC.,
Defen,dants-Appellees.
AVENTIS PHARMACEUTICALS INC.,
Plain,tiff-Appellant,
AND
AMR TECHNOLOGY, INC.
(NOW KNOWN AS ALBANY MOLECULAR
RESEARCH, INC.),
Plaintiff-Appella,nt,
V.
MYLAN PHARM.ACEUTICALS INC.,
Defenclan.t-Appellee,
AND

AV'ENTIS PHARMA V. DR REDDYS LABS 2
AMINO CHEMICALS LTD.,
DIPHARMA FRANCIS, SR.L.,
AND DIPHARMA SPA,
DefencZants-Appellees.
AVENTIS PHARMACEUTICALS INC.,
Plaintiff-Appellan,t,
AND
AMR TECHNOLOGY, INC. ,
(NOW KNOWN AS ALBANY MOLECULAR
RESEARCH, INC.),
Plaintiff-Appellant,
V.
TEVA PHARMACEUTICALS USA, INC.,
Defendan,t-Appellee, ' -
AND `
AMINO CHEMICALS LTD.,
DIPHARMA FRANCIS, SR.L.,
AND DIPHARMA SPA,
Defendan,ts-Appellees.
2011-1334, -1335, -1336
Appeals from the United StateS DiStrict C0urt for the
DiStrict of NeW JerSey in case n0S. 04-CV-1075, 04-CV-
1077, and 04-CV-1078, Chief Judge Garrett E. Br0Wn, Jr..
ON MOTION

3 AVENTIS PHARMA V. DR REDDYS LABS
ORDER
The appellants move without opposition to consolidate
these cases. The appellants also move for an extension of
time, until July 5, 2011, to file their briefs and an exten-
sion of time, until Aug'ust 29, 2011, for the appellees to
file their briefs.
Up0n consideration thereof
IT ls ORDERED THAT:
The motions are granted The revised official caption
is reflected above.
FOR THE COURT
JUN 24 2811
/s/ J an Horbaly
Date J an Horbaly
Clerk _
cc: Andrew P. Zappia, Esq.
Paul H. Berghoff, Esq.
Anthony W. Shaw, Esq.
Michael E. Patunas, Esq.
Martin B. Pavane, Esq.
E. Anthony Figg, Esq. lAN l'lURBALY
S20 CLEH(
FlL
U.S. COURT 0FEf’]PEALS FOR
THE FEDERAL ClRCUiT
JUN 24 2011